Opinion issued March 16, 2007












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00015-CV
____________

IN RE BRAZOS EMERGENCY PHYSICIANS ASSOCIATION, P.A.,
Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	Relator, Brazos Emergency Physicians Association, P.A., filed a petition for
writ of mandamus complaining of Judge McCally's (1) December 14, 2006 order
granting a motion to consolidate. (2) 
	We deny the petition for writ of mandamus.  See Tex. R. App. P. 52.8 (a),(d).
PER CURIAM

Panel consists of Justices Taft, Hanks, and Higley. 
1. The Honorable Sharon McCally, judge of the 334th District Court of Harris
County, Texas.  The underlying lawsuit, as consolidated, is Dr. Patrick G.
Woods, et al. v. Joseph Degioanni et al. v. the Methodist Hospital et al., No.
2003-53712, in the 334th District Court, Harris County, Texas.
2. The four lawsuits that have been consolidated are as follows: (1) Dr. Patrick
G. Woods, et al. v. Joseph Degioanni et al., No. 2003-53712, in the 334th
District Court, Harris County, Texas; (2) Brazos Emergency Physicians
Association, P.A. v. The Methodist Health Care System et al., No. 2003-25392,
in the 234th District Court, Harris County, Texas; (3) Brazos Emergency
Physicians Association, P.A. v. The Methodist Health Care System et al., No.
2003-25393, in the 151st District Court, Harris County, Texas; and (4) Brazos
Emergency Physicians Association, P.A. v. The Methodist Hospital et al., No.
2004-52895, in the 295th District Court, Harris County, Texas.